NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Terminal Disclaimer
The terminal disclaimer filed on 15 July 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent #11,326,778 to McKinney has been reviewed and is accepted.  The terminal disclaimer has been recorded
Response to Amendment
Applicant's response submitted 15 July 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings, Specification and Claims are withdrawn;
The Non-Statutory Double Patenting Rejections are withdrawn; &
Claims 1-20 are pending for review.
NOTE: Since a listing of the claims was not included in the above referenced response, the claims filed on 28 March 2022 are considered currently pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon further consideration of the claims, Examiner concluded Claims 1-3 can be rejected as basic burner assemblies with different sized main & pilot burner fuel lines & replaceable fittings (See at least Kmetz et al., US #4,204,833 showing Pilot Fuel Line #28 being smaller than Main Fuel Line #22).  Subsequently, Examiner requested & received authorization for this Examiner’s Amendment in a telephone interview with Attorney Howard L. Wernow on 25 August 2022.
The application has been amended as follows:
IN THE CLAIMS
In Claim 1:
Line 16: --the second fitting;-- replaced “the second fitting; and”;
Line 22: --having the second diameter; and-- replaced “having the second diameter.”;
After Line 22, the following was added:
 --	moving air through a first flame arrestor connected to the tube, wherein the first flame arrestor defines an air-intake opening;
moving a moveable plate between a closed first position and an open second position via a plunger, wherein the moveable plate is operatively coupled to the air- intake opening wherein the first flame arrestor provides ambient air to the main burner assembly and the pilot burner assembly via the air-intake opening when the moveable plate is in the open second position; and
moving air through a second flame arrestor coupled to the metal box, wherein the second flame arrestor creates create an air-fuel mixture inside the first and second venturi surfaces.--;
Claim 4 was cancelled; &
In Claim 5, Line 1: --The method of Claim 1-- replaced “The method of Claim 4”.
Allowable Subject Matter
Claims 1-3 & 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses various aspects of the claimed invention including a method for operating a fired vessel including providing a tank, a submerged tube within the tank, a metal firebox, a fuel supply source, main & pilot burner assemblies with respective venturi, the prior art of record failed to show the above method in which a first flame arrestor includes an air intake opening with a movable plate attached to a plunger to control flow of ambient air to each burner, & a second flame arrestor creates an air/fuel mixture to each venturi, as recited in independent Claim 1; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 5-19 are allowed as being dependent, either directly or indirectly, on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762             

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762